Case 4:20-cv-04111-RAL Document 35 Filed 04/07/21 Page 1 of 3 PageID #: 295




                               UNITED STATES DISTRICT COURT


                                  EllSTRICT OF SOUTH DAKOTA

                                        SOUTHERN DIVISION



  RUNE KRAFT,                                                        4:20-CV-04111-RAL


                          Plaintiff,

                                                              ORDER DENYING MOTION FOR
          vs.                                                          CLARIFICATION


  THE OFFICE OF THE COMPTROLLER OF
  THE CURRENCY, WELLS FARGO BANK,
  NATIONAL ASSOCIATION, DOES 1-10,
  INCLUSIVE,

                          Defendants.




         After this Court issued its Opinion and Order Granting Motions to Dismiss, Doc. 33, pro

 se plaintiff Rune Kraft(Kraft) immediately filed a motion for clarification, Doc. 34. Indeed, this

 Court had not yet filed Judgment of Dismissal when Kraft filed his motion. In the motion, Kraft

 asks this Court(1) why it did not address 18 U.S.C. § 1964(c) in its opinion and order;(2) why it

 did not find the existence offederal question jurisdiction under 18 U.S.C. § 1964; and(3)whether

 Kraft could amend his complaint. Doc. 34 at 2.

        The answer to Kraft's first two questions is simple.> This Court did not address 18 U.S.C.

 § 1964 and whether § 1964 served as a basis for federal question jurisdiction because nowhere in

 his complaint did Kraft mention the Racketeering Influenced and Corrupt Organizations Act

(RICO), 18 U.S.C. § 1962, nor did he allege any facts sufficient to state a claim under § 1962. S^

 Doc. 1; see also Gregorvv. Dillard's. Inc.. 565 F.3d 464,473 (8th Cir. 2009)(en banc)("A district

 court... is not required to divine the litigant's intent and create claims that are not clearly raised,

                                                   1                      '
Case 4:20-cv-04111-RAL Document 35 Filed 04/07/21 Page 2 of 3 PageID #: 296




 and it need not conjure up unpled allegations to save a complaint." (cleaned up and citations

 omitted)). Indeed,the only time that Kraft mentions RICO is in his response briefto Wells Fargo's

 motion to dismiss. Doc. 17. Even then, Kraft provides no facts to support his allegations that

 Wells Fargo and its board of directors violated lUCO. Rather, Kraft states, ''If needed, Plaintiff

 will bring claims against Wells Fargo and its Board of Directors based on conspiring to commit

 mail fraud, wire fraud and obstruction ofjustice in violation ofthe RICO conspiracy statute." Doc.

 17 at 5(emphasis added). As Kraft's complaint did not allege a claim under RICO,this Court was

 under no obligation to create claims not clearly raised or conjure up unpled allegations to save

 Kraft's complaint from dismissal.

        Kraft next seeks clarification whether he can amend his complaint. "Although a pretrial

 motion for leave to amend one's complaint is liberally granted, different considerations apply after

 dismissal." Dorn v. State Bank of Stella. 767 F.2d 442,443(8th Cir. 1985)(per curiam). "[Ajfter

 a court dismisses a complaint, a party's right to amend under Rule 15 terminates." Geier v.

 Missouri Ethics Comm'n.715 F.3d 674,677(8th Cir. 2013). Leave to amend may still be granted

 by the district court; however, the court does not abuse its discretion by denying leave to amend

 "ifthe proposed changes would not save the complaint." Humphrevs v. Roche Biomedical Lab'vs.

 Inc.. 990 F.2d 1078, 1082 (8th Cir. 1993)(citation omitted); see also Adams v. Am. Fam. Mut.

 Ins. Co.. 813 F.3d 1151, 1155 (8th Cir. 2016)("A district court does not abuse its discretion when

 it denies plaintiffs leave to amend the pleadings to change the theory of their case after the

 complaint has been dismissed under Rule 12(b)(6)."(cleaned up and citation omitted)).

        The timing of Kraft's motion is unique. Kraft's motion was filed after the opinion and

 order granting dismissal, but before this Court filed any judgment ofdismissal. In the opinion and

 order, this Court noted the possibility of a negligence claim, contemplating dismissal without
Case 4:20-cv-04111-RAL Document 35 Filed 04/07/21 Page 3 of 3 PageID #: 297




 prejudice to such a claim as to Wells Fargo. For now,this Court will enter judgment of dismissal

 only as to the Office ofthe Comptroller ofthe Currency.

         At this point in time, Kraft has not filed a motion for leave to amend his complaint. Ifand

 when Kraft files such a motion, he must comply with D.S.D. Civ. LR 15.1, which states:

        any party moving to amend a pleading must attach a copy ofthe proposed amended
        pleading to its motion to amend with the proposed changes highlighted or
        underlined so that they may be easily identified. Ifthe court grants the motion, the
        moving party must file a clean original of the amended pleading within 7 days.

 Only when Kraft's motion for leave is properly before this Court will the Court consider whether

 to exercise its discretion to grant or deny Kraft leave to amend his complaint.

        Therefore, it is hereby

        ORDERED that to the extent that Kraft's motion for clarification. Doc. 34, requests that

 this Court reconsider its prior ruling, the motion is denied. It is further

        ORDERED that, if Kraft wishes to seek leave to amend his complaint, he has fourteen days

 from the date ofthis order to file pleadings complying with D.S.D. Civ. LR 15.1 and that this Court

 will withhold entry ofjudgment of dismissal as to the claims against Wells Fargo in the interim.



        DATED this           day of April, 2021.


                                                BY THE COURT:




                                                ROBERTO A. LANGE
                                                CHIEF JUDGE
